Citation Nr: 0906302	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-20 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for service connection for hypertension.

Whether new and material evidence has been received to reopen 
a claim for service connection for arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1950 to June 
1954 and from July 1958 to March 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied reopening the 
Veteran's claims for service connection for hypertension and 
arthritis.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO denied service connection for hypertension in January 
1983 because the record did not show that hypertension was 
incurred in service.  The Veteran did not appeal this 
decision, and in the absence of error is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

In a July 1966 decision, the Board denied the veteran's claim 
for service connection for arthritis of multiple joints 
because it found that while arthritis was reported in 
service, the record did not actually confirm the presence of 
chronic arthritis in service and there was no evidence 
linking the veteran's complaints in service to a current 
disability and that chronic arthritis of hands of feet was 
not manifested in service and was no presently shown.  In 
April 1982, the Board denied the Veteran's petition to reopen 
his claim for arthritis stating that the evidence submitted 
was essentially repetitive to the evidence submitted prior to 
the July 1966 Board decision denying the Veteran's claim for 
arthritis.  Board decisions are final when issued, unless 
reconsideration has been ordered.  38 C.F.R. § 20.1100(a) 
(2008).

The Veterans Claims Assistance Act requires in the context of 
an application to reopen a previously denied claim, that VA 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

On June 14, 2006, VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

The RO provided a March 2004 VCAA letter that notified the 
Veteran that his claims for service connection for 
hypertension and arthritis had been previously disallowed and 
that new and material evidence was needed to reopen the 
claim.  The letter, however, did not state the reasons for 
the previous denials.  Therefore, a remand is necessary to 
provide the veteran with corrective VCAA notice.  There has 
been no other VCAA notice provided to the veteran.

In March 2004, the Veteran reported that he had been treated 
at St. Alban's Naval Hospital from December 1952 to April 
1953 for arthritis and high blood pressure.  Treatment 
records from St. Albans, Naval Hospital show a diagnosis for 
arthritis of the Veteran's toe in December 1951.  The RO had 
previously requested records of the veteran's treatment at 
that facility in 1952 and 1953.  In October 1980 the service 
department reported that an extensive search had yielded no 
records and that more specific dates were needed to conduct 
further research.  As the veteran has now provided more 
specific dates, and these records would be relevant to his 
claims, VA has a duty to try to obtain them.  38 U.S.C.A. 
§ 5103A(b), (c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter 
addressing the petition to reopen the 
claims for service connection for 
hypertension and arthritis.  

a.  Notify him that the reasons for 
the prior disallowance of the claim 
for service connection for 
hypertension was that there was no 
evidence of hypertension in service 
or of a link between current 
hypertension and service.

b.  Notify him that the reasons for 
the prior disallowance of the claim 
for service connection for 
arthritis was that there was no 
evidence linking current arthritis 
to service.

Also notify him of the type of 
evidence needed to substantiate the 
elements of his claims.

2.  Take the necessary steps to obtain records of 
the Veteran's treatment for hypertension or 
arthritis at St. Alban's Naval Hospital from 
December 1952 to April 1953.  If further 
information is needed from the veteran, he should 
be so advised.

4.  If the claims perfected for appeal are not 
fully granted, issue a supplemental statement of 
the case, before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

